Case 2:20-cv-11236-RGK-PLA Document 2-5 Filed 12/11/20 Page 1 of 3 Page ID #:602




     EXHIBIT 10
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-5  Filed Filed
                                       248-10   12/11/20   PagePage
                                                      04/10/20  2 of 32 of
                                                                        Page  ID #:603
                                                                           3 Page  ID
                                     #:9106


                                                                                                                         A L L E N 8c O V E R Y




    BY COURIER                                                                                                         Allen & Overy LLP
                                                                                                                       One Bishops Square
                                                                                                                       London E1 6AD United Kingdom
    Gibson, Dunn & Crutcher LLP
    Telephone House                                                                                                    Tel                         +44 (0) 20 3088 0000
    2 - 4 Temple Avenue                                                                                                Fax                         +44 (0)20 3088 0088
    London
    EC4 YOHB

    FAO: Cyrus Benson and Douglas Watson


   Our ref                          RJS/0097436-000001 LT: 13540427.1

    26 May 2015


    Dear Sirs,

    LCIA Arbitrations Nos. 101689 and 101691 : Ashot Egiazaryan , Arteni Egiazaryan , Dmitry Fitisov,
    Blidcnsnl Trading & Investments Limited , and Hackam Invest & Trade Inc. ( Claimants ) v . Suleyman
    Kerimov , and Denoro Investments Limited ( Respondents)

   We refer to the completion of the Settlement Deed on 21 May 2015 and we now enclose two original
   Settlement Deeds executed by Denoro Investments Limited and Mr Kerimov respectively.

   We should be grateful if you please acknowledge safe receipt and we look forward to receiving the original
   Settlement Deed executed by your clients, together with the three original executed agreed form documents.

   Yours faithfully         .



   ALLEN & OVERY LLP

   Encs




    Allen & Overy LLP is a limited liability partnership registered m England and Wales with registered number OC306763 It is authorised and regulated by the Solicitor Regulation
                                                                                                                                                                     *
    Authority of England and Wales The term partner is used to refer to a member of Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications A
                                                                                                                                               .
    list of the members of Alien & Overy LLP and of the non-members who are designated as partners is open to inspection at its registered office One Bishops Square London E1
    6AD
    Alien & Overy LLP or an affiliated undertaking has an office in each of Abu Dhabi Amsterdam Antwerp. Athens Bangkok. Barcelona Beijing. Belfast . Bratislava Brussels
                                                        .                         .                   .
    Bucharest ( associated office ). Budapest Casablanca Doha , Dubai Dusseidofl Frankfurt , Hamburg Hanoi Ho Chi Mmh City , Hong Kong Istanbul, Jakarta ( associated office)
                                                                                                 .                                                  .    .
    Johannesburg, London Luxembourg. Madrid. Mannheim Milan . Moscow Munich New York Paris, Perth Prague Riyadh (associated office) Rome Sao Paulo Shanghai
                                .
    Singapore. Sydney, Tokyo Toronto Warsaw Washington, D C and Yangon




   CONFIDENTIAL – OUTSIDE ATTORNEYS' EYES ONLY –                                                                                         Respondent 001994
   Subject to Protective Order
Case
 Case2:20-cv-11236-RGK-PLA
      2:14-cv-09764-RGK-PLA Document
                             Document2-5  Filed Filed
                                       248-10   12/11/20   PagePage
                                                      04/10/20  3 of 33 of
                                                                        Page  ID #:604
                                                                           3 Page  ID
                                     #:9107




                                                                                   EXECUTION VERSION




                                       REDACTED




             5. Payment of Settlement Amount . Within three ( 3) business days of the execution of

     this Deed, Dcnoro shall pay or cause to be paid to Claimant Ashot Egiazaryan USS 198,500,000

     ( the •'Settlement   Amount" ), in full and complete settlement of the Released Claims.




                                                        5




   CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -                                    Respondent 001999
   Subject to Protective Order
